Exhibit 10.2

AMENDMENT TO STOCK PURCHASE AGREEMENT
 
This amendment dated October 22, 2009 to the Stock Purchase Agreement dated
April 13, 2009 and the amendment thereto by and amongst Global Holdings, Inc.
("Global" or the "Company"), Mitchell Cohen (“Cohen"), Stuart Davis ("Davis")
(collectively Cohen and Davis are referred to as the "Sellers") and Alpha 1
Security, Inc. ("Purchaser"). The Company, Seller and Purchaser may collectively
be referred to as the "Parties".
 
BACKGROUND
 
    A.  Purchaser and Seller are the parties to that certain Stock Purchase
Agreement dated April 13, 2009 between the parties and amendment there
(collectively the Stock Purchase Agreement and all Amendments shall be referred
to as the "SPA"); and
 
    B.  The parties desire to amend certain parts of the SPA as set forth below.
 
NOW. 'THEREFORE, in consideration of the execution and delivery of the Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
 
    1.    Section 2.2 of the Agreement is amended to reflect that the total
balance of the purchase price shall be $160,000 and shall be paid in the
following manner:
 
   a. $160,000 on October 23, 2009
 
    2.    The amounts set forth shall be non-refundable upon receipt_ The
Sellers shall have no obligation to deliver any shares until the full payment of
$160,800 has been delivered to the Sellers. In the event that Purchaser fails to
make any payments in accordance with the Agreement the Purchaser shall be in
default of the Agreement and the Sellers shall have no obligation to deliver any
shares to the Purchaser or abide by any further terms of the Agreement There
will be no grace periods and all funds must be received by seller's attorney in
their wire account by 4 PM EST on October 23. 2009.
 
   3.    In accordance with the SPA, the Sellers were to deliver 163,568,000
shares (post split) to the Purchaser. The parties hereby agree that the SPA is
amended to reflect that the total shares to be delivered by the Sellers will be
161,568,000 shares (post split). In addition, it is agreed that the total of
5,832,000 shares retained the Sellers will be "freed up" in ninety days from
October 23, 2009 in accordance with Rule 144. Sellers shall have their counsel
provide an opinion at Closing to be held in escrow until the ninety (90) day
period has passed. It is further understood that the shares to be retained by
Sellers shall be subject to an anti-dilution clause for two years from the date
of Closing so that if the Company undertakes a reverse split at any time during
the two year period then the Company will reissue shares to the Sellers so that
they shall maintain a total of 5,832,000 shares (less any shares sold by the
Sellers) until the two year period has elapsed. The Purchaser and its agents
agree to that this agreement is final and binding.
 
    4.    This Amendment shall be deemed part of, but shall take precedence over
and supersede any provisions to the contrary contained in the Agreement. All
initial capitalized terms used in this Amendment shall have the same meaning as
set forth in the Agreement unless otherwise provided.
 
 

--------------------------------------------------------------------------------


 
Except as specifically modified hereby, all of the provisions of the Agreement
which are not in conflict with the terms of this Amendment shall remain in full
force and effect.
 
    IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.
 
 

 

 Company: By: /s/Mitchell Cohen   Name: Mitchell Cohen  
Title: President & CFO
     Seller: By: /s/Mitchell Cohen   Name: Mitchell Cohen, Individually    
 Seller: By: /s/Stuart Davis   Name: Stuart Davis, Individually      Purchaser:
Alpha 1 Security, Inc.       By: /s/Mark McCloy   Name: Mark McCloy, President 

 